Citation Nr: 0335327	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  01-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include degenerative joint disease.

2.  Entitlement to service connection for a right shoulder 
condition, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to December 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision issued by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran was afforded a personal hearing before a decision 
review officer in February 2001.  A hearing was held before 
the undersigned Acting Veterans Law Judge in August 2001.  
Transcripts are of record.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns have been addressed.

2.  Degenerative joint disease of the cervical spine is 
linked by competent medical opinion to a March 1958 in-
service injury.

3.  Degenerative joint disease of the right shoulder is 
linked by competent medical opinion to a March 1958 in-
service injury.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine was 
incurred while on active duty.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  Degenerative joint disease of the right shoulder was 
incurred while on active duty.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  Certain disease, including degenerative joint 
disease, may be presumed to have been incurred in service 
when manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. § 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The July 2002 VA examination report contains diagnoses, 
supported by X-ray findings, of degenerative joint disease of 
the cervical spine and degenerative joint disease of the 
right shoulder.  The July 2002 examination report and 
December 2001 and January 2003 letters from a private 
physician indicate that the veteran's current degenerative 
joint disease of the cervical spine and right shoulder are at 
least as likely as not the result of the veteran being struck 
in the head by a hose nozzle while on active duty.  While the 
evidence of record reveals that the veteran has current 
arthritic conditions, which are medically linked to his 
period of service, the Board must determine whether the 
evidence of record shows that the alleged in-service injury 
occurred.

The August 2001 hearing transcript reflects that the veteran 
testified that while on active duty, he was hit on the head 
by a water hose, cut his head, and fell.  His service medical 
records reveal that while aboard the USS Shangri-La in March 
1958, the veteran received a laceration to the scalp that was 
cleaned, sutured and dressed.  While the service medical 
records do not indicate how the veteran injured himself or 
indicate that his right shoulder was injured, the Board finds 
the evidence of record rises to the level of equipoise such 
that the benefit of the doubt doctrine requires that 
reasonable doubt be resolved in the veteran's favor.  See 
38 C.F.R. § 3.102 (2003).  As such, the Board finds, with 
resolution of every reasonable doubt in the veteran's favor, 
that the veteran suffered a head injury while on active duty 
in the manner he described.

In short, the evidence of record contains evidence of a 
current degenerative joint disease of the cervical spine and 
right shoulder which competent medical evidence attributes to 
an in-service injury.  Accordingly, with resolution of every 
reasonable doubt in the veteran's favor, service connection 
is warranted in the instant case for degenerative joint 
disease of the cervical spine and right shoulder.  See 
38 C.F.R. § 3.303(d) (2003).

Finally, the Board finds that the file shows that through 
correspondence, the rating decision, and the statement of the 
case, the veteran has been informed of the evidence necessary 
to substantiate his claims.  Pertinent identified medical 
records have been obtained, and a VA examination has been 
provided.  As the issues on appeal, or entitlement to service 
connection, have been fully resolved in the veteran's favor, 
the veteran has not been prejudiced by any due process 
concerns that have not been completed.  See, e.g., 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003); Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).


ORDER

Service connection for degenerative joint disease of the 
cervical spine is granted.

Service connection for degenerative joint disease of the 
right shoulder is granted.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



